*376Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered April 24, 2001, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of robbery in the second degree beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see CPL 470.15 [5]).
The police had reasonable suspicion to pursue, stop, and detain the defendant based upon the contents of a police dispatcher’s radio broadcast providing a general description of the perpetrator which matched the description of the defendant, the close proximity of the defendant to the site of the crime, and the short passage of time between the commission of the crime and the observation of the defendant (see People v Scott, 237 AD2d 543 [1997]; People v Ellison, 222 AD2d 693, 694 [1995]). Although the victim was aware that he would be looking at a potential suspect, the showup was conducted in close geographical and temporal proximity to the crime, and it was not unduly suggestive (see People v Duuvon, 77 NY2d 541, 544-545 [1991]; People v Ellison, supra; cf. People v Ortiz, 90 NY2d 533, 537 [1997]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Altman, J.E, Krausman, Crane and Cozier, JJ., concur.